DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougier (US 2020/0152734).
Regarding claim 1, Frougier discloses, in at least figures 1-7 and related text, a method of forming a semiconducting device, the method comprising: 
forming, on a substrate surface (surface of 11, [18]), a stack (15, [18]) comprising semiconductor material sheets (10/12, [20]) and a bottom semiconductor nanosheet (14, [20]); 
forming a trench (20, [22]) through the stack (15, [18]) vertically down through the bottom semiconductor nanosheet (14, [20]), thereby separating the stack into two substacks (figure 3); 
selectively removing at least a part of the bottom semiconductor nanosheet (14, [20]), thereby forming a bottom space (28, [24]) extending under the substacks; and 
filling the bottom space (28, [24]) and the trench (20, [22]) with a dielectric material (30, [25]) to provide a bottom isolation and formation of a dielectric wall between the substacks (figures).
Regarding claim 2, Frougier discloses the method according to claim 1 as described above.
Frougier further discloses, in at least figures 1-7 and related text, the bottom semiconductor nanosheet (14, [20]) comprises SiGe having a Ge content of over 50% ([20]).
Regarding claim 3, Frougier discloses the method according to claim 2 as described above.
Frougier further discloses, in at least figures 1-7 and related text, the bottom semiconductor nanosheet (14, [20]) is a Si0.35Ge0.65 sheet ([20]).
Regarding claim 4, Frougier discloses the method according to claim 2 as described above.
Frougier further discloses, in at least figures 1-7 and related text, the semiconductor material sheets (10/12, [20]) comprises SiGe sheets (12, [20]) having a Ge content of below 40% ([20]).
Regarding claim 5, Frougier discloses the method according to claim 1 as described above.
Frougier further discloses, in at least figures 1-7 and related text, forming the stack further comprises forming an upper insulator layer (16, [21]) above the semiconductor material sheets (10/12, [20]).
Regarding claim 6, Frougier discloses the method according to claim 5 as described above.
Frougier further discloses, in at least figures 1-7 and related text, the upper insulator layer (16, [21]) comprises Si3N4.
Regarding claim 12, Frougier discloses the method according to claim 1 as described above.
Frougier further discloses, in at least figures 1-7 and related text, the dielectric material (30, [25]) is selected from the group consisting of Si3N4 ([25]), SiCO ([25]), and SiO2.
Regarding claim 13, Frougier discloses the method according to claim 1 as described above.
Frougier further discloses, in at least figures 1-17 and related text, planarizing the substacks ([37]).
Regarding claim 14, Frougier discloses the method according to claim 1 as described above.
Frougier further discloses, in at least figures 1-17 and related text, forming gates (60, [39]) at least partly around the substacks.
Regarding claim 16, Frougier discloses the method according to claim 1 as described above.
Frougier further discloses, in at least figures 1-7 and related text, the stack (15, [18]) comprises a channel material (10, [20]) and a sacrificial material (12, [20]).
Regarding claim 17, Frougier discloses the method according to claim 16 as described above.
Frougier further discloses, in at least figures 1-7 and related text, the channel material (10, [20]) and the sacrificial material (12, [20]) comprise one of silicon ([20]), silicon germanium ([20]), germanium, a material from group III in the periodic table, or a material from group V in the periodic table.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier (US 2020/0152734) in view of Song (US 2021/0119031).
Regarding claim 7, Frougier discloses the method according to claim 5 as described above.
Frougier does not explicitly disclose forming a top oxide layer above the semiconductor material sheets.
Song teaches, in at least figure 3 and related text, the method comprising forming a top oxide layer (141, [47]) above the semiconductor material sheets (130A, [46]), for the purpose of providing hard mask for following etching process ([47]).
Frougier and Song are analogous art because they both are directed to method of forming a semiconducting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Song because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Frougier to have the forming a top oxide layer above the semiconductor material sheets, as taught by Song, for the purpose of providing hard mask for following etching process ([47], Song).
Regarding claim 18, Frougier in view of Song discloses the method according to claim 7 as described above.
Song further teaches, in at least figure 3 and related text, the top oxide layer (141, [47]) comprises SiO2 ([47]), for the purpose of providing hard mask for following etching process ([47]).
Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier (US 2020/0152734) in view of Seshadri (US 10,276.452).
Regarding claim 15, Frougier discloses the method according to claim 14 as described above.
Frougier does not explicitly disclose forming a p-gate at least partly around a first one of the substacks and an n-gate at least partly around a second one of the substacks.
Seshadri teaches, in at least figure 10 and related text, the method comprising forming a p-gate (405, col. 6/ lines 36-52, col. 7/ line 31-col. 9/ line 7) at least partly around a first one of the substacks (102P, col. 7/ line 31-col. 9/ line 7) and an n-gate (1005, col. 7/ line 31-col. 9/ line 7) at least partly around a second one of the substacks (102N, col. 7/ line 31-col. 9/ line 7), for the purpose of providing improved efficiency in manufacture of CMOS integrated circuit devices and corresponding reductions in integrated circuit manufacturing costs (col. 1/ lines 44-50).
Frougier and Seshadri are analogous art because they both are directed to method of forming a semiconducting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Seshadri because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Frougier to have the forming a p-gate at least partly around a first one of the substacks and an n-gate at least partly around a second one of the substacks, as taught by Seshadri, for the purpose of providing improved efficiency in manufacture of CMOS integrated circuit devices and corresponding reductions in integrated circuit manufacturing costs (col. 1/ lines 44-50, Seshadri).
Regarding claim 19, Frougier discloses the method according to claim 1 as described above.
Frougier does not explicitly disclose forming a p-type effective work function metal on first and second substacks of the substacks; selectively removing the p-type effective work function metal from the second substack; forming an n-type effective work function metal on the second substack.
Seshadri teaches, in at least figures 1A-10 and related text, the method comprising forming a p-type effective work function metal (405, col. 6/ lines 36-52, col. 7/ line 31-col. 9/ line 7) on first (102P, col. 7/ line 31-col. 9/ line 7) and second (102N, col. 7/ line 31-col. 9/ line 7) substacks of the substacks (102P/102N, col. 7/ line 31-col. 9/ line 7); selectively removing the p-type effective work function metal (405, col. 6/ lines 36-52, col. 7/ line 31-col. 9/ line 7) from the second substack (102N, col. 7/ line 31-col. 9/ line 7); forming an n-type effective work function metal (1005, col. 7/ line 31-col. 9/ line 7) on the second substack (102N, col. 7/ line 31-col. 9/ line 7), for the purpose of providing improved efficiency in manufacture of CMOS integrated circuit devices and corresponding reductions in integrated circuit manufacturing costs (col. 1/ lines 44-50).
Frougier and Seshadri are analogous art because they both are directed to method of forming a semiconducting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Seshadri because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Frougier to have the forming a p-type effective work function metal on first and second substacks of the substacks; the selectively removing the p-type effective work function metal from the second substack; the forming an n-type effective work function metal on the second substack, as taught by Seshadri, for the purpose of providing improved efficiency in manufacture of CMOS integrated circuit devices and corresponding reductions in integrated circuit manufacturing costs (col. 1/ lines 44-50, Seshadri).
Regarding claim 20, Frougier in view of Seshadri discloses the method according to claim 19 as described above.
Seshadri further teaches, in at least figures 1A-10 and related text, forming a first gate electrode (405, col. 6/ lines 36-52, col. 7/ line 31-col. 9/ line 7) in contact with the first substack (102P, col. 7/ line 31-col. 9/ line 7) and a second gate electrode (1005, col. 7/ line 31-col. 9/ line 7) in contact with the second substack (102N, col. 7/ line 31-col. 9/ line 7), for the purpose of providing improved efficiency in manufacture of CMOS integrated circuit devices and corresponding reductions in integrated circuit manufacturing costs (col. 1/ lines 44-50).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 5, and 8 that recite “lining sidewalls of the stack with an insulator material and depositing a shallow trench isolation (STI) oxide on the lined sidewalls of the stack, such that the stack is held together by the STI oxide during selectively removing at least a part of the bottom semiconductor nanosheet” in combination with other elements of the base claims 1, 5, and 8.
tack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811